                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 LARRY CRAIG,

                                Petitioner,

                         v.                           CAUSE NO.: 3:18-CV-030-RLM-MGG

 WARDEN,

                               Respondent.

                                     OPINION AND ORDER

      Larry Craig, a prisoner without a lawyer, filed a habeas corpus petition

challenging his prison disciplinary hearing in WVE 16-12-0042 in which a

Disciplinary Hearing Officer at the Westville Correctional Facility found him

guilty of assault on staff in violation of offense A-117. ECF 1 at 1. Mr. Craig was

sanctioned with the loss of 60 days earned credit time and demoted from Credit

Class 1 to Credit Class 2. Id.

      In this motion, the Warden seeks dismissal of this case, stating that the

final reviewing authority has vacated the finding of guilt and the associated

sanctions.1 Based on this recent development, this case is moot. See Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003) (prisoner can challenge prison

disciplinary determination in habeas proceeding only when it resulted in a

sanction that lengthened the duration of his confinement).

      For these reasons, the court:




      1   The Warden has attached documents in support of this contention. See ECF 17-2, ECF 17-3.
(1) GRANTS the motion to dismiss (ECF 17);

(2) DISMISSES this case; and

(3) DIRECTS the clerk to close this case.

SO ORDERED on April 10, 2019

                                     s/ Robert L. Miller, Jr.
                                     JUDGE
                                     UNITED STATES DISTRICT COURT




                                 2
